",
                                   (
                                   ‘k;;i                                                 08/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        FILEDCase Number: PR 06-0544


                                           PR 06-0544
                                                                                 AUG 1 6 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Coun
IN RE PETITION OF JOSHUA S. VAN DE                                             State of Mor,tana
WETERING FOR REINSTATEMENT TO ACTIVE                                      ORDER
STATUS IN THE BAR OF MONTANA


      Joshua S. Van de Wetering has petitioned the Court for reinstatement to active status
in the State Bar of Montana. Van de Wetering was placed on inactive status on July 13,
2021,for failing to comply with the Rules for Continuing Legal Education for the reporting
year ending March 31, 2021. Van de Wetering has provided a letter from the State Bar
certifying that Van de Wetering has now completed all CLE requirements for that reporting
year, in accordance with Rule 13 of the CLE Rules. The Petition states that Van de
Wetering is not currently subject to disciplinary proceedings and has not committed any
acts or omissions sanctionable under the Rules of Professional Conduct while on inactive
status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Joshua S. Van de Wetering for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana. Van de
Wetering shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this /674day of August, 2021.



                                                               Chief Justice